Citation Nr: 1604039	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-31 377	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for laryngeal carcinoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for abdominal aortic aneurysm.

6.  Entitlement to service connection for fatigue, also claimed as anemia.

7.  Entitlement to a rating in excess of 10 percent for right knee subluxation and degenerative joint disease.

8.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

9.  Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to June 1979.

In January 2016, the Veteran requested that this appeal be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Upon review, the Board has granted the motion.  38 U.S.C.A. § 7107(a)(2) (West 2014).  The case will receive expedited treatment from now onward.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The appellant is entitled to have a hearing before a VLJ for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  In the September 2013 substantive appeal, the Veteran requested the opportunity to present sworn testimony in support of his appeal during a hearing at the RO before a Veterans Law Judge. Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule a hearing before a Veterans Law Judge to be held at the RO, providing him and his representative with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


